               Case 2:20-mj-01341-DUTY
                                  l                                    1
                                       Document 11 Filed 03/27/20 Page 1 of 1 Page ID #:45
                                                                                                                 FILED
                                                                                                      CLERK, U.S. DISTR!CTCOURT



                                                                                                          i'k'{f~ 2 7 ZQ2~
                                                    TED STATES ~I~T~iICT ~f)~fJRT~  L                       ~
                                                C~NTRAl.DISTRICT'OF ~C~I,I~p~{rII~yNTRAL DISTRICT OF CALIDFOR~TA
      UNITED STATES OF AMERICA,                                            CASE NUMBER



                                     v.                  P        F~                ~ ao-~3 Y rM
                                                                                     ~ECLAI~S~.TION REPASSPORT AND
                                                                                       OT`IiER TRAVELI30CU~NTS
                                                       DEFENDANT.

     I,    ~~~..~~ `~~~~ ~1~ ~~~~
                                                                                              ,declare that
                                 (Defendant/Material Witness)

      ❑        I have never been issued any passport or other gavel
                                                                    document by any country. I wiI). not apply for a passp
               other travel document duFing the pendenry ofthis case.                                                      ort or

      ❑    I have been issued a passport or other fravel do~ent(s
                                                                      ). I will surrender my passpoYc and all other
           documents) issued to me to fihe U.S. Preisial Servic                                                         travel
                                                                es Agency by the deadline imposed. I wi]]. not apple
           passport or other travel document during the pendency                                                         for a
                                                                  ofthis case.
           I am unable to locate mp passport(s).or other travel
                                                                   document(s). If I locate any passport or oi-her travel
           document issued to me,I will immediately surrender
                                                               it to the U.S. Pretrial Services Agency. I will not apply
           passport or other travel document during ~Lhe pendency                                                        for a
                                                                  ofthis case.
     ❑     My passport and aIl other(ravel documents issued to me
                                                                      are i~-~ the possession offederal authorities. If any
           dac~ment is returned to me during the pendency of fi                                                             such
                                                                 his case, I will uninediately surrender ii to the U.S. Pretria
           Services Agenry. I will not applyfor a passport or other                                                             •1
                                                                    travel document during the pendenry of this case.

 I declare under penalty of perjury that the foregoing is
                                                                 true and correct

 Executed this          ~~ I ~ ~' day of                            20 'Z~~
 at       ~ ~ S~ 1Ait~~~'p ~t'~           (~~
                                    (City and 5'tate)                         j

                                                                           Signature ofDefendant/1Vfateriv_l bYitness

Ifth.e declarant is not arr En~.ish speaker,include the faIlo
                                                                     wing:
I,                                       asn flueui gin. written and spoken English and
languages_ I accurately isanslated this form from Engli
                                                            sh into
to declarant
                                                                           on ~.hi.s dale.

Daie:
                                                                       Interpreter
CR-37(05/IS)                         l3Ec'LA~tATION RE PASSPORT AND OTHER TRAVEL 3€3CUM
                                                                                             Et~ITS
